United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1741
                      ___________________________

                              Dr. Girish Sahu, MD

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Minneapolis Community and Technical College; Dr. Hafed Bouassida, PhD; Dr.
                  Jess Lee Niebuhr, PhD; Dianna Cusick

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                          Submitted: February 2, 2017
                            Filed: February 7, 2017
                                 [Unpublished]
                                ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Dr. Girish Sahu appeals the district court’s1 order dismissing his claims under
42 U.S.C. § 1981, Title VI, and state law. He also has moved for sanctions in this
court. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      A de novo review of the record reveals dismissal was proper. See Adams v.
American Family Mut. Ins. Co., 813 F.3d 1151, 1154 (8th Cir. 2016) (de novo review
of grant of motion to dismiss). As to Sahu’s motion for sanctions, there is no
indication that defendants acted in bad faith.

      The judgment is affirmed and Sahu’s motion is denied. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota.

                                         -2-